Citation Nr: 0024390	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-07 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury with arthritic changes, currently rated as 10 
percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had over 20 years active military service ending 
with his retirement in October 1972.

This matter arises from a March 1998 rating decision from the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 1999, the veteran and his 
spouse testified before the undersigned member of the Board 
sitting at the RO in Montgomery.  The case was remanded by 
the Board in August 1999 for further development.  Having 
complied with the Board's request, the RO has returned the 
case to the Board.  


FINDING OF FACT

The residuals of the veteran's service-connected right knee 
injury with arthritic changes are manifested by chronic pain, 
fatigue and weakness, but without resulting additional 
functional impairment so as to limit flexion to 30 degrees or 
extension to 15 degrees and with no recurrent subluxation or 
lateral instability. 


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
in excess of 10 percent for residuals of a right knee injury 
with arthritic changes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that his service-connected disability has 
worsened is sufficient to render the increased rating claim 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  After reviewing the claims file, the Board further 
finds that the duty to assist the veteran has been met and 
that the record as it stands allows for an equitable 
determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 
In assessing the veteran's disability, the Board reviews the 
evaluation as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7.

The veteran was granted service connection for a right knee 
disability in 1976.  Service medical records show that he 
sustained a basketball injury in 1971 and was diagnosed as 
having chondromalacia at that time.  His separation 
examination report of 1972 noted a diagnosis of 
patellofemoral arthritis.  Subsequent VA and private medical 
records reveal continued treatment of the veteran's right 
knee with arthroscopy in November 1988 for a partial medial 
meniscectomy, partial synovectomy, and chondroplasty of the 
medial femoral condyle.  A VA postoperative evaluation in 
March 1989 noted that the veteran had full range of motion of 
the right knee without pain.  

VA outpatient records from 1992 show that the veteran was 
reporting pain in his right knee again, and an MRI in April 
1992 revealed marked degenerative changes of the medial joint 
compartment with maceration of the meniscus, mild 
degenerative changes within the lateral joint compartment, 
partial tear of the anterior cruciate ligament, degenerative 
patellar changes, and mild to moderate joint effusion.  A VA 
X-ray of the right knee in August 1994 showed 
tricompartmental degenerative changes with osteophytes of the 
superior and inferior aspects of the patella and smaller 
osteophytes of both medial and lateral portions of the tibial 
plateau.  The diagnosis was degenerative joint disease, right 
knee.  That diagnosis was repeated in January 1996 when the 
veteran again sought VA treatment for chronic pain and 
stiffness in his right knee.   

Private medical records covering the period from April 1996 
through February 1998 showed treatment for multiple medical 
problems including rheumatoid arthritis, with specific 
complaints regarding the right knee.  A May 1996 physical 
evaluation by the veteran's rheumatologist noted basic good 
motion of all joints with active synovitis in both knees, 
while an October 1997 evaluation noted very little synovitis 
and good range of motion of all joints.  The remaining 
medical record show no indication of complaints or treatment 
for the veteran's right knee.  

In June 1999, the veteran appeared for a hearing before the 
undersigned Board Member.  The veteran testified that his 
right knee was worn out.  He stated that he was told many 
years ago by his orthopedic physician that he needed a knee 
replacement.  He reported that the physician would not 
perform a knee replacement at the time because the veteran 
was smoking cigarettes and was overweight.  He testified that 
his right knee gave way all the time, especially if he turned 
sharply.  He testified that the VA gave him a brace for his 
knee.  His wife testified that his knee gave way every few 
months, with the last incident occurring 10 to 11 months 
previous.  She testified that she knew that the veteran had 
pain in his right knee, but she believed that the medication 
he took for his rheumatoid arthritis also helped a lot with 
the right knee pain.    

In November 1999, the veteran was afforded a VA examination 
of his right knee.  He reported that he had pain in his right 
knee 24 hours a day.  He stated that his pain was aggravated 
by sitting, standing, or walking for any extended period of 
time.  He reported that he could stand for about 5 minutes 
and could ambulate for no more than 10 to 15 minutes.  He 
wore a brace sometimes, and stated that any kind of stress 
caused his knee to flare up, especially climbing stairs.  The 
physical examination revealed no evidence of inflammation on 
palpation.  The patella tap sign was negative and there was 
minimal to mild diffuse swelling around the right knee.  
There was no evidence of any cyanosis or compartment 
syndrome.  There was chondromalacia and patellofemoral 
tenderness noted, and any pressure or twisting applied to the 
tibiofemoral area caused pain.  There was evidence of mild 
laxity without instability.  The examiner also noted that the 
veteran's knee did have a tendency of giving way because of 
the chronic pain, although the Lachman's and McMurray's tests 
were negative.  The popliteal fossa was normal and the medial 
and lateral hamstring attachments were adequate.  Range of 
motion of both knees was from zero to 125 degrees due to 
obesity.  There was crepitation of the right knee during the 
range of motion and all movements were with pain in the range 
of mild to moderate.  The pain was increased in extreme 
ranges within 5 to 10 degrees.  The diagnosis was reported as 
right knee post-traumatic medial meniscus flap tear, status 
post partial medial meniscectomy and medial femoral condyle 
chondroplasty, partial synovectomy.  The examiner also noted 
that when the veteran had pain flare-ups, there was 
definitely fatigue and weakness and additional functional 
loss.  There was no evidence of incoordination except for 
giving way with pain.  There was no significant evidence of 
lateral instability or recurrent subluxation.  

The veteran's right knee disability has been evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5010, 
which refers to an unlisted condition of the knee and 
traumatic arthritis.  The diagnostic code for traumatic 
arthritis rates the condition as degenerative arthritis under 
Diagnostic Code 5003, which, in turn, states that the 
severity of degenerative arthritis, established by x-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints affected.  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  A 10 percent rating is 
warranted for limitation of flexion to 45 degrees under DC 
5260, and a 20 percent rating is warranted if knee flexion is 
limited to 30 degrees.  A 10 percent rating is also warranted 
for limitation of extension to 10 degrees under DC 5261, and 
a 20 percent rating is warranted when knee extension is 
limited to 15 degrees.  In this case, the veteran's range of 
motion was from 125 degrees of flexion to zero degrees 
extension.  (140 degrees of flexion is generally the full 
extent of normal, See 38 C.F.R. § 4.71, Plate II) 

The evidence does not show that the criteria for a rating in 
excess of 10 percent have been met based upon limitation of 
motion under either DC 5260 or 5261.  On recent examination, 
extension was to 0 degrees and flexion was to 125 degrees.  
The Board notes that the examiner indicated that there was 
mild to moderate during the range of motion and with all 
movements and that there was increased pain within 5 to 10 
degrees in extreme ranges.  The Board interprets this 
language as meaning that the pain resulted in additional 
functional loss so as to effectively limit flexion to about 
115 degrees and extension to 10 degrees.  However, flexion 
would have to be limited to 30 degrees by pain or extension 
limited to 15 degrees by pain to meet the criteria for a 20 
percent rating under Codes 5260, 5261.  38 C.F.R. §§ 4.40, 
4.45 and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

Further, the preponderance of the evidence is against 
entitlement to a separate rating for recurrent subluxation or 
lateral under Code 5257.  See VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 (if a musculoskeletal disability is rated under a 
diagnostic code that does not involve limitation of motion, 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59).  The VA 
examiner reported that there was no evidence of such 
recurrent subluxation or lateral instability.  While the 
veteran has been noted to have some instability of his knee, 
implicating Diagnostic Code 5257, the "giving way" has been 
attributed to the pain due to arthritis and there was no 
medical evidence of lateral instability or recurrent 
subluxation in the November 1999 VA examination report.  The 
impairment due to pain is contemplated by the existing rating 
for limitation of motion with additional functional loss due 
to pain.  Further, while the examiner also commented that 
there is functional loss due to fatigue and weakness, is has 
not been shown that such additional functional loss would 
result in limitation of flexion to 30 degrees or limitation 
of extension to 15 degrees so as to warrant a 20 percent 
rating.  

The Board acknowledges the veteran's testimony and does not 
doubt that his right knee disability results in impairment.  
However, applicable diagnostic rating criteria do not provide 
for a rating in excess of 10 percent based on the degree of 
impairment demonstrated in this case at this time.  Should 
the veteran's right knee disability increase in severity in 
the future, he may file a claim for an increased rating.  

In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but the positive 
evidence is not in such a state of equipoise with the 
negative evidence to otherwise permit a favorable resolution 
of the present appeal. 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals


 

